Citation Nr: 1540484	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1966 to October 1968.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's March 2015 Appellant's Brief addressed the issues of service connection for tinnitus and erectile dysfunction, to include as due to service-connected ischemic heart disease. However, after the Veteran received a December 2013 Statement of the Case (SOC) addressing his initial rating for ischemic heart disease and a February 2014 SOC addressing his claims for service connection for bilateral hearing loss; tinnitus; pigmented villonodular synovitis, claimed as right foot synoval sarcoma; and erectile dysfunction, the Veteran submitted a March 2014 VA Form 9, electing to appeal only the issue of service connection for tinnitus. No other VA Form 9s have been submitted by the Veteran to VA. In addition, the RO only certified the tinnitus issue. If it subsequently determined that any other issue is actually on appeal, the RO will certify the issue and it will be dealt with in the normal course of business, thus preventing any prejudice from inuring to the Veteran. Therefore, on the record currently before it, only the issue of entitlement to service connection for tinnitus is before the Board.


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, his current tinnitus is etiologically related to his military service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has subjective complaints of tinnitus, as reflected in his September 2012 VA medical examination. The Veteran served as radio operator while in service. He has reported that he has had constant tinnitus since his military service and the Board finds that this evidence is both competent and credible.  Accordingly, the conditions for service connection for tinnitus have been met.




ORDER

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


